Title: To Thomas Jefferson from Robert Leslie, 2 June 1801
From: Leslie, Robert
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia June 2d 1801
               
               On Thursday last, I delivered into the hands of Mr Boudinot at his own house, the letter and box you honoured me with the care of,  I shall beg leave to pass over at present, the conversation that took place during the first fifteen, or twenty minutes, as it is possible some circumstance may occur, that will make it necessary for me to detail the whole of it,
               I shall therefore begin, by informing you, that after Mr B had a little composed himself, he asked me to explain to him the machine mentioned in your letter, which I did, till he said he understood it, after this, he asked me what advantage I expected it would be to the mint, I told him it would produce much greater expedition in giving the impression to the Coin. he said that would be of no use, as they could already work much faster than was occasion for, so much so, that ware they to work constantly three months in the year, they could do more than all the business required, I told him if that was the case, perhaps this machine would enable them to reduce the number of hands, he said that was impossible, as the business was devided into a number of branches, and each man had his part to perform, for which reason they must all be retained and paid by the year, in order to have them ready when wanted, however he said as to the machine proposed, he did not consider himself sufficiently acquainted with mechanics, to form an opinion on it, but if I would meet him at the mint, next day at eleven O.Clock, he would lay it before Mr Voight, and the other artists, I acordingly attened the next day, and found Mr B in a very large room upstairs, (I suppose his office) surrounded with a great number of artists, so maney, that at first I fancied myself before a committee of the whole house, but on Mr B’s asking for several by name, who ware not present, I found I was only before a part of the body, Mr. Boudinot opened the business by reading your letter to the company, I was then desired to explain the machine, which I did, when Mr Voight said he had seen such a thing in Germany, This brough to my recolection, that from the time I first came to Philada, till I went to London, I never proposed any alteration in either Clock or Watch, but on Mr Voight’s having it described to him, declared he had seen the same in Germany.  Several doubts ware started by different person, with respect to the machines answering in practice, what I had described, all of which I was so fortunate as to remove.  when the whole party as with one voice, repeated Mr Boudinots observation of the day before, which was, that it could be of no use to the mint, as they are now able to work much faster than is necessary, to prove which, Mr Voight informed me, that the Gold and Silver pieces, had to undergo thirty two processes, before they ware ready to receive the impression, and that when they commenced with such a quantity as was one days work for the first process, it would take also one day for the second, and so on, for thirty two days, before they ware ready to receive the impression, and that then the whole could be struck in one day, so that the dies ware only used one day in thirty two days, and that the greatest improvement I could make in that part of the business, would only save a few hours work in one day out of thirty two, and therefore could not be an object worthy of notice, this account was confirmed by the whole companey; of course we are to suppose it true, and if so, it proves that thirty two parts of the business out of thirty three, must be conducted in a very dilatory and expensive manner, as there are but Seven processes used in the Mint in the Tower of London, and in Mr Boltons, the first, is to mix the metal of the proper standard, the second, to cast it into bars, the third, to roll it to the proper thickness, the fourth, to cut out the pieces, the fifth, to adjust the weight, the Sixth, to give it a proper colour by boiling in alum water, and the seventh to mill the edges, it is then ready for the die,  how Mr Voight can add to the above, twenty five other processes and twenty five days work, and perhaps the labour of twenty five men, and say they are all necessary, must be a matter of Surprise, to any one who has seen the business performed in the compleatest manner by the above seven,  I wished very much to have had a description of some of these thirty two processes, and as often as I had an opertunity in conversation, tried to obtain it from some of them, but was totally disappointed, as every one preserved the strictest secrecy with respect to the arts and mysteries of the Mint,  neither was I permitted to see any part of their machinery, every room in the building being shut, except the one I was in, which contained only a writing desk, and some chairs,
               After the machine I have proposed had been declared useless by the whole companey, I was entertained for more than an hour, with several accounts related by different person, of attempts that had been made to deceive, and defraud the mint, and other publick bodies, by pretended inventions, and discoveries, all of which ware intended to convince me, that they could not be too careful in guarding against Impostors, Mr Boudinot said a few years ago, a genteel looking man came to him, and informed him, that he had discovered the art of turning Block-tin into Silver, and shewed him a piece of the metal which he had essayed, and found to be good Silver, on which he communicated it to the President, who was highly pleased with the discovery, and agreed that Mr B should employ the man to make fifty weight of Silver, the man told Mr B. that as he had travelled a great way, and was short of money, he should be under the necessity of borrowing a little, as it would require a very large apparatus to make such a quantity, he asked Mr B to lend him fifty dollars, which he did, but before the business was completed, the yellow fever came on, and Mr B left town for some weeks, on his return he found the man in gaol, he had been making Silver for some person in New York, who not satisfied with his work, had followed him to obtain satisfaction, Mr B said he heard no more of him, but lost the fifty Dollars.
               This like Mr Voights thirty two processes, proves more than was intended by it, as it shews that both the President, and the Director of the mint, were totally ignorant of the nature and properties of metals, or they must have known it impossible to make Silver out of Block-tin,
               When I was about to depart, Mr Boudinot in compliance with your letter, said that if I wished to have the machine made, and there was any of the workmen that could do it, it should be done I told him I would consider of it, and let him know in a few days. However I am of opinion that I should only abuse the confidence you have honoured me with, by causing a machine to be made at the public expence, after knowing that every person conserned in the business, is determined to oppose the use of it,
               My intention was if I had been permitted, to see the whole of the machinery, to have given you a particular account of it, and to have Suggested such improvements as I found necessary, in any of the different branches, but as the whole business is transacted with closed doors, over which is written No Admittance, it is impossible for me to discover where the evil that has rendered the business so unsatisfactory to the public, exists,
               I am very certain that you must consider the greatest part of what I have here intruded uppon you, as trifling; and of little consequence, which I can only attempt to justify, in saying that my wish was to give if possible some Idea of the present situation of the Mint, but as I have before mentioned, that every thing of importance being concealed from me, I had no source of information, but the general conversation that took place, and which I found on the part of the Mint, perticularly guarded, which induced me to take the liberty of giveing it you somewhat at length,
               I must now beg you to receive my most sincere and grateful thanks, for the honour you have done me in this business, I am sorry it has not gone on according to our expectations, as I am certain that coining can be done as well, and as cheap, in this Country as any other, and for the honour of America, and American artists, I had a wish to see it brought to perfection,  the present disappointment is however only one proof among maney thousand, that our best intentions are ofter rendered abortive, by unforeseen, and unexpected circumstances,
               I am with the greatest respect your Much obliged and Humble Servent
               
                  
                     Robert Leslie
                  
               
               
                  P.S the other letter you honourd me with the care of, I left at the house of the gentleman it was directed to, on weddy morning, he was not at home.
               
            